                           Case 2:20-cv-01034-JCM-DJA Document 23
                                                               21 Filed 09/30/20
                                                                        09/29/20 Page 1 of 3




                       1    F. Christopher Austin
                            Nevada Bar No. 6559
                       2    caustin@weidemiller.com
                            WEIDE & MILLER, LTD.
                       3    10655 Park Run Drive, Suite 100
                            Las Vegas, Nevada 89144
                       4    Tel. (702) 382-4804
                            Fax (702) 382-4805
                       5
                            Kerry S. Culpepper
                       6    Hawaii Bar No. 9837
                            kculpepper@culpepperip.com
                       7    CULPEPPER IP, LLLC
                       8    75-170 Hualalai Road, Suite B204
                            Kailua-Kona, Hawai’i 96740
                       9    Telephone:    (808) 464-4047
                            Facsimile:    (202) 204-5181
                   10       Admitted pro hac vice
                   11       Attorneys for Defendants
                   12
                                                       UNITED STATES DISTRICT COURT
                   13
                                                                DISTRICT OF NEVADA
                   14

                   15        HURRICANE ELECTRIC LLC,
                                                                         Case No.: 2:20-cv-01034-JCM-DJA
                   16                             Plaintiffs,
                   17               v.                                      STIPULATION TO EXTEND
                                                                            DEFENDANTS’ DEADLINE TO ANSWER
                   18        MILLENNIUM FUNDING, INC., et al.               AND/OR RESPOND TO COMPLAINT
                   19                             Defendants.               (SECOND REQUEST)
                   20

                   21              Whereas, HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D.

                   22       Greenstein and Joshua M. Dickey, and MILLENNIUM FUNDING, INC.; BODYGUARD

                   23       PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.; HOMEFRONT PRODUCTIONS, INC.;

                   24       MILLENNIUM MEDIA, INC.; CRIMINAL PRODUCTIONS, INC.; CLEAR SKIES NEVADA,

                   25       LLC; HUNTER KILLER PRODUCTIONS, INC.; LHF PRODUCTIONS, INC.; RAMBO V

                   26       PRODUCTIONS, INC.; FALLEN PRODUCTIONS, INC.; WICKED NEVADA, LLC; 211

                   27       PRODUCTIONS, INC.; FATHERS & DAUGHTERS NEVADA, LLC; VOLTAGE

                   28       DEVELOPMENT NCCF, LLC; HB PRODUCTIONS, INC.; STATUS UPDATE, LLC; STOIC
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE
      SUITE 100
                                                                        1
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
                           Case 2:20-cv-01034-JCM-DJA Document 23
                                                               21 Filed 09/30/20
                                                                        09/29/20 Page 2 of 3




                       1    PRODUCTIONS, INC.; COBBLER NEVADA, LLC; SURVIVOR PRODUCTIONS, INC.;

                       2    TREVOR SHORT; and AVI LERNER (“Defendants”), through their counsel Kerry S. Culpepper

                       3    and F. Christopher Austin, have agreed that Defendants may have an additional 30 day extension to

                       4    file their Answers and/or Responsive Motions to the Complaint. Counsel for the Defendants also

                       5    agreed to allow Plaintiff a similar extension should that be needed to respond to any counterclaims.

                       6    Plaintiff and the Defendants are referred to collectively as “Parties”.

                       7              Whereas, the Court entered the First Stipulation to Extend Defendants’ Deadline to Answer

                       8    and/or Respond to Complaint [Doc. #20]. The First Stipulation granted Defendants up until October

                       9    2, 2020 to respond to the Complaint.
                   10                 Whereas, Plaintiff and affiliates of Defendants are engaged in litigation in Northern District
                   11       of California in the case entitled Hurricane Electric, LLC vs. Dallas Buyers Club, LLC et al., 3:20-
                   12       CV-3813-CRB (“co-pending action”).
                   13                 Whereas, Plaintiff’s insurer has refused to defend this action and the co-pending action and
                   14       has refused to participate in a settlement conference with the assigned Magistrate Judge for the co-
                   15       pending action.
                   16                 Whereas, Plaintiff has filed a lawsuit against its insurer National Fire Insurance Company
                   17       of Hartford, Inc. (“NFI”) in the Northern District of California in the case entitled Hurricane
                   18       Electric, LLC vs. National Fire Insurance Company of Hartford, 3:20-cv-05840-CRB.
                   19                 The Northern District of California has ordered that the above two cases be treated as related
                   20       cases. See RELATED CASE ORDER, Hurricane Electric, LLC vs. Dallas Buyers Club, LLC et
                   21       al., 3:20-CV-3813-CRB, Doc. #36.
                   22                 Whereas, the Parties are discussing a possible stipulated transfer of this action to the N.D.
                   23       California for consolidation, but the Parties are still working through some issues;
                   24                 Whereas, the Parties request a second extension of time for Defendants to answer or
                   25       otherwise respond to the Complaint so that Plaintiff can seek to convince its insurer to attend and
                   26       participate in the settlement conference in the co-pending action.
                   27                 Whereas, there has been one previous extension of time to respond to the complaint in this
                   28       action.
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE
      SUITE 100
                                                                                2
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
                           Case 2:20-cv-01034-JCM-DJA Document 23
                                                               21 Filed 09/30/20
                                                                        09/29/20 Page 3 of 3




                       1          IT IS HEREBY STIPULATED AND AGREED by the Parties that:

                       2          1. The deadline for all Defendants in this action to file their Answers and/or Responsive

                       3             Motions to the Complaint shall be extended to November 2, 2020 (November 1 being a

                       4             Sunday);

                       5          2. The deadline for the conference required by Fed. R. Civ. P. 26(f) set by LR 26-1 shall

                       6             be thirty (30) days after the deadline for filing the Answers and/or Responsive Motions,

                       7             namely, December 1, 2020; and

                       8          3. The discovery plan and scheduling order shall be submitted in accordance with Local

                       9             Rule 26-1.
                   10       Dated this 29th day of September, 2020.           Dated this 29th day of September, 2020.

                   11       WEIDE & MILLER, LTD.                              BAILEYKENNEDY

                   12

                   13       By:    /s/ F. Christopher Austin                  By:   /s/ Joshua M. Dickey
                               F. CHRISTOPHER AUSTIN                             JOSHUA M. DICKEY
                   14          10655 Park Run Drive, Suite 100                   8984 Spanish Ridge Avenue
                               Las Vegas, Nevada 89144                           Las Vegas, Nevada 89148-1302
                   15
                            In Association With:                              In Association With:
                   16
                               KERRY S. CULPEPPER                                NEIL D. GREENSTEIN
                   17          (ADMITTED PRO HAC VICE)                           (ADMITTED PRO HAC VICE)
                               CULPEPPER IP, LLLC                                TECHMARK
                   18          75-170 Hualalai Road, Suite B204                  1751 Pinnacle Drive, Suite 1000
                               Kailua Kona, HI 96740                             Tysons, Virginia 22102
                   19
                            Attorneys for Defendants                          Attorneys for Plaintiff
                   20                                                         Hurricane Electric LLC

                   21                                                           IT IS SO ORDERED.

                   22

                   23

                   24                                                           __________________________________
                                                                                UNITED J.
                                                                                DANIEL  STATES  DISTRICT JUDGE
                                                                                          ALBREGTS
                   25                                                           UNITED STATES MAGISTRATE JUDGE
                   26                                                           DATED: September
                                                                                       __________________________
                                                                                DATED:           30, 2020
                   27

                   28
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE
      SUITE 100
                                                                          3
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
